Citation Nr: 1302641	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  09-36 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of multiple shell fragment wounds.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for residuals of multiple shell fragment wounds.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for a right knee disorder.

6.  Entitlement to service connection for a right shoulder disorder.

7.  Entitlement to a compensable disability rating for bilateral hearing loss.

8.  Entitlement to a compensable disability rating for a left shoulder disability.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to February 1970, and from January 2004 to October 2005.  The Veteran also served in the Army Reserves.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the benefits sought on appeal.  The Veteran submitted a Notice of Disagreement (NOD) in November 2006 for all of the claims denied except the shell fragment wounds claim.  By statute, a NOD is a written communication by the claimant to the Agency of Original Jurisdiction (AOJ) received within one year of notice of the rating decision and expressing the claimant's disagreement or dissatisfaction and a desire to contest or appeal.  No particular form is required.  See 38 U.S.C.A. § 7105(b)(1), (2) (West 2002); 38 C.F.R. § 20.201 (2012).  The Veteran's November 2006 statement meets these requirements for a NOD.  In response, the RO did not issue a Statement of the Case (SOC).  In May 2008, the Veteran submitted a claim to reopen his previously denied claim of entitlement to service connection for residuals of multiple shell fragment wounds.  In the May 2008 statement, the Veteran also continued to appeal the remaining issues on appeal.  The RO then issued another rating decision in February 2009, again denying all of the issues on appeal.  In the February 2009 rating decision, the RO treated the service connection issues as new and material evidence issues.  However, as previously stated, only the shell fragment wounds claim is a new and material evidence claim, as a NOD was timely filed by the Veteran in response to the June 2006 rating decision for the remaining service connection issues.  Therefore, the Board will not address new and material evidence in regards to the knees, low back, and right shoulder claims.  The Veteran then perfected a timely appeal of all of the issues.

In May 2011, the Veteran was afforded his requested Board hearing at the local RO in Indianapolis, Indiana (Travel Board hearing) before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

With the exception of the new and material evidence claim and the low back disorder claim, the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 1989 rating decision, the RO denied the Veteran's claim of entitlement to service connection for residuals of multiple shell fragment wounds.  The RO sent him a letter in September 1989 notifying him of that decision and apprising him of his procedural and appellate rights.  The Veteran did not appeal.

2.  In a June 2006 rating decision, the RO denied the Veteran's claim of whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of multiple shell fragment wounds.  The RO sent him a letter that same month notifying him of that decision and apprising him of his procedural and appellate rights.  The Veteran did not appeal.

3.  Additional evidence pertaining to the claim of entitlement to service connection for residuals of multiple shell fragment wounds received since the June 2006 rating decision is not duplicative or cumulative of evidence previously considered and does relate to an unestablished fact necessary to substantiate the claim.

4.  Resolving all reasonable doubt in the Veteran's favor, his low back strain with spondylosis was incurred during his period of active duty for training.


CONCLUSIONS OF LAW

1.  The RO's August 1989 decision denying service connection for residuals of multiple shell fragment wounds is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2012).

2.  The RO's June 2006 decision denying the claim of whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of multiple shell fragment wounds is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2012).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of multiple shell fragment wounds.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

4.  The Veteran's low back strain with spondylosis was incurred during active duty for training.  38 U.S.C.A. §§ 101, 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.304 (2012).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Here, the Board is reopening the new and material evidence claim and then remanding the service connection claim for further development.  The Board is also granting the low back disorder claim.  Thus, there is no prejudice to the Veteran and no further discussion of the VCAA is required.

Shell Fragment Wounds Claim

In the February 2009 rating decision, the RO determined that new and material evidence had not been submitted for the residuals of multiple shell fragment wounds claim.  However, the Board must also make this determination because this threshold preliminary determination in turn affects the Board's jurisdiction to adjudicate the claim on its underlying merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (holding that the Board's reopening of a claim is unlawful when new and material evidence has not been submitted).  If there is no new and material evidence, then the analysis must end, and the RO's determination is irrelevant.  Butler v. Brown, 9 Vet. App. 167, 171 (1996); see Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); VAOPGCPREC 05-92 (March 4, 1992).

In an August 1989 rating decision, the RO initially denied service connection for residuals of multiple shell fragment wounds.  As cause for denying the claim, the RO pointed out there was no evidence establishing the Veteran's residuals of multiple shell fragment wounds were incurred in or aggravated by his active military service.  The evidence of record at that time included the Veteran's service treatment records (STRs), a July 1989 VA examination and medical opinion, and the Veteran's lay statements.  The Veteran's STRs did not document any in-service attacks or complaints related to residuals of multiple shell fragment wounds.  The post-service VA examination diagnosed the Veteran with multiple shrapnel wounds, but found that there was no cause and effect relationship between the Veteran's history of the multiple shrapnel wounds and the discrete lesions.  Based on this evidence, the RO denied the claim.  The RO sent a letter to the Veteran in September 1989 notifying him of that decision and apprising him of his procedural and appellate rights.  The Veteran did not appeal.  Thus, the August 1989 rating decision became final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2012).

In a June 2006 rating decision, the RO reopened the previously denied claim of whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of multiple shell fragment wounds.  However, the RO then denied the service connection claim.  As cause for denying the service connection claim, the RO found that the evidence did not show that the residuals of multiple shell fragment wounds were incurred in or aggravated by the Veteran's military service.  The relevant evidence submitted since the August 1989 rating decision included a VA examination dated in September 2005, and the Veteran's lay statements.  The September 2005 VA examination diagnosed the Veteran with shrapnel wounds to the arms, but did not render a medical opinion.   Based on this evidence, the RO denied the claim.  The RO sent the Veteran a letter that same month notifying him of that decision and apprising him of his procedural and appellate rights.  The Veteran did not appeal.  Thus, the June 2006 rating decision became final and binding based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 20.1103.

VA regulations provide, however, that the Secretary shall reopen a claim and review the former disposition of the claim, if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108.

The Veteran filed his petition to reopen this claim in May 2008.  For petitions to reopen, as here, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence already of record at the time of the last prior final denial of the claim sought to be opened.  It must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is evidence that has been added to the record since that final and binding June 2006 rating decision.  See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis).  The additional relevant evidence received since the June 2006 denial consists of: VA treatment records, private treatment records, a Decision Review Officer (DRO) hearing transcript, a fellow solider's statement, a Board hearing transcript, and lay statements from the Veteran.  At his Board hearing, the Veteran testified that he suffered from shell fragment wounds during his active military service as a result of an explosion, and was treated for these wounds in-service.  This in-service explosion is not documented in the Veteran's STRs.  However, in a September 2007 statement, a fellow soldier described an in-service rocket attack and stated that the Veteran was wounded in this attack.  

All of this additional evidence is new in that it has not been submitted to VA before and, thus, never considered.  

Additionally, subsequent to the RO's consideration of this appeal, the United States Court of Appeals for Veterans Claims (Court) decided the case of Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

Thus, under Shade, this new evidence is also material to the Veteran's claim.  Id.  Specifically, a VA examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder; and (B) establishes that the Veteran suffered an event, injury or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (C) indicates that the claimed disorder or symptoms may be associated with the established event, injury, or disease in service; but, (D) does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).

At his Board hearing, the Veteran testified that he suffered from shell fragment wounds during his active military service as a result of an explosion, and was treated for these wounds in-service.  This in-service explosion is not documented in the Veteran's STRs.  However, in a September 2007 statement, a fellow soldier described an in-service rocket attack and stated that the Veteran was wounded in this attack.  As previously mentioned, for new and material claims, the credibility of the evidence in question must be presumed.  Justus, 3 Vet. App. at 513.  The Veteran's assertions, and the fellow soldier's statement, are thus presumed credible for the purposes of reopening this claim.  Therefore, the Veteran's credible lay statements, combined with the current medical evidence, are sufficient to reopen his claim, since they trigger VA's duty to assist by providing a medical opinion.  Shade, 24 Vet. App. at 118.  

Accordingly, since there is new and material evidence, the claim of entitlement to service connection for residuals of multiple shell fragment wounds is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  It now must be readjudicated on the underlying merits, i.e., on a de novo basis.  However, as will be discussed below in the remand section of this decision, the Board finds that additional development is initially needed.

Low Back Disorder Claim

The Veteran contends that his low back disorder is related to his active military service.  

Service connection may be granted if it is shown that a veteran suffers from a disorder resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during the active military service of a pre-existing disorder beyond its natural progression.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Active military, naval, or air service includes any period of active duty training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2012).  Active duty training includes full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2012).  Inactive duty training is defined as duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2012).  Therefore, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty training, or from injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. § 101(24), 106, 1131 (West 2002).  The definition of active duty also includes any periods of inactive duty for training during which an individual becomes disabled or dies from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 C.F.R. § 3.6 (2012). Presumptive periods do not apply to active duty training or inactive duty training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).

To establish service connection, there must be: (1) a medical diagnosis of a current disorder; (2) medical or, in some cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and, (3) medical evidence of a nexus between an in-service injury or disease and the current disorder.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  

Continuity of symptomatology may be established if a claimant can demonstrate: (1) that a disorder was "noted" during the active military service; (2) evidence of post-service continuity of the same symptomatology; and, (3) medical or, in certain circumstances, lay evidence of a nexus between the present disorder and the post-service symptomatology.  Evidence of a chronic disorder must be medical, unless it relates to a disorder to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current disorder to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2012). 

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will provide a summary of the relevant evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Regarding a current diagnosis, the Veteran was diagnosed with a chronic low back strain with spondylosis of the lumbar spine at the May 2006 VA examination.  Thus, the Veteran has met the initial requirement of service connection.

Regarding an in-service incurrence, at his Board hearing, the Veteran testified that he injured his low back after he slipped and fell on ice during his second period of military service.  In this regard, the records show that in November 2002, the Veteran fell on his back and pulled his shoulder while on active duty training.  See Statement of Medical Examination and Duty Status dated October 2005.  It was determined that the injuries occurred during the line of duty.  Is also noted that during the Veteran's second period of service low back pain was noted on separation from service examination, and the examiner found that the pain was most likely related to degenerative disc disease of the spine.  The Veteran's active military service ended in October 2005.  

Post-service, in May 2006, the Veteran was afforded a VA examination to assess the nature and etiology of his current low back disorder.  He was diagnosed with chronic low back strain with spondylosis of the lumbar spine at the examination.  Following a review of the claims file, the VA examiner then determined that the Veteran's current low back strain with spondylosis is at least as likely as not related to his service.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the Board finds that the Veteran is competent to report his symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  He has indicated that ever since service, he has suffered from back pain, all associated with a low back strain with spondylosis of the lumbar spine.  The Board also finds that the Veteran's statements are credible.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The lay evidence in this case is supported by the objective, medical record.  The in-service incurrence of his current back disorder is shown in his STRs, and a VA medical examiner contributed the Veteran's in-service back problems to his current back diagnosis.  

Accordingly, given the STRs, which show a diagnosis for a back disorder, the Veteran's lay statements, and the post-service VA medical opinion that attributes the Veteran's low back disorder to his military service, service connection is warranted.  The evidence favors the Veteran's claim and there is no evidence holding otherwise.  Service connection for a low back strain with spondylosis of the lumbar spine is granted.


ORDER

As new and material evidence has been submitted, the petition to reopen the claim of entitlement to service connection for residuals of multiple shell fragment wounds is granted.

Entitlement to service connection for a low back strain with spondylosis is granted.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.  

Initially, the Board notes that under McLendon v. Nicholson, 20 Vet. App. 79, 81-85 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Right Shoulder Claim

Under McLendon, a remand is required in order to afford the Veteran a VA examination to determine the etiology of his current right shoulder disorder.  20 Vet. App. at 81-85.

Here, regarding a current diagnosis, the Veteran was diagnosed with a right shoulder rotator cuff tear at the May 2006 VA examination.  

Regarding an in-service incurrence of this disorder, a February 2001 Report of Medical History shows that the Veteran noted a painful shoulder and recurrent back pain.  In the explanation section, the Veteran indicated that he injured his right shoulder and back.  Nonetheless, the Veteran was qualified for service.  Thereafter, the records show that in November 2002, the Veteran fell on his back and pulled his shoulder while on active duty training.  See Statement of Medical Examination and Duty Status dated October 2005.  The report does not document which shoulder was injured.  The Veteran's service treatment records thereafter show that treatment was received for shoulder complaints generally, and specifically, for complaints and symptoms of the left shoulder. 

At his Board hearing, the Veteran testified that his current right shoulder disorder was incurred during service particularly during the fall.

Therefore, the claims file contains medical evidence of a current disorder, an in-service incurrence of this disorder, and lay evidence of an indication that the disorder is related to in-service events.  Although the Veteran has been provided VA examinations for this claim, a VA medical opinion has never been rendered.  Thus, a remand to obtain a VA medical opinion addressing the matter of whether a shoulder disorder, to include a right shoulder rotator cuff disorder, is related to the Veteran's period of active duty for training period or whether it was aggravated during the Veteran's active military service, is needed.  As noted above, service connection for a low back strain with spondylosis has been granted and service connection for a left shoulder disability is already in effect.  Thus, due process and evidentiary consideration of service connection on a secondary basis is needed as well.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Knees Claims

Under McLendon, a remand is also required in order to afford the Veteran a VA examination to determine the etiology of his current bilateral knee disorder.  20 Vet. App. at 81-85.

Here, regarding a current diagnosis, the Veteran was diagnosed with osteoarthritis of the knees at the September 2008 VA examination.  

Regarding an in-service incurrence of this disorder, the Veteran's STRs for his first period of active military service document a right knee condition in August 1967.  His February 1970 military separation examination also contains a notation of trick knees.  Following his first period of active military service, a March 1987 Reserves STR, notes complaints of a twisted left knee.  STRs for the Veteran's second period of active military service document an in-service fall in October 2005; however, complaints of knee pain or knee problems are not noted at the time of this fall.  The Veteran's September 2005 VA military separation examination documents knee pain.

Post-service, at his Board hearing, the Veteran testified that his current bilateral knee disorder was incurred during his second period of active military service - particularly, from his October 2005 in-service fall.

Initially, the evidence of record suggests that the Veteran's knee disorders may have pre-existed his second period of active military service.  In this regard, the Veteran has not been provided with a proper duty-to-assist notice letter.  Specifically, the Veteran has not been informed of the requirements for establishing service connection based on aggravation of a pre-existing disorder.  The Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The claims file currently contains medical evidence of a current disorder and an in-service incurrence of this disorder, and lay evidence of an indication that the disorder is related to in-service events.  A remand is required in order to afford the Veteran a VA examination to determine the etiology of his bilateral knee disorder.  Although the Veteran has been afforded VA examinations for this disorder, a VA medical opinion has not been rendered.  A VA medical opinion is necessary to determine whether this disorder pre-existed his second period of military service, and, if so, whether the disorder was aggravated beyond its natural progression by his second period of military service.  If the disorder did not pre-exist his second period of military service, then a medical opinion is needed regarding whether the disorder was incurred during the Veteran's second period of active military service.  38 U.S.C.A. §§ 1111, 1153, 5103A(d) (West 2002); 38 C.F.R. §§ 3.159(c)(4), 3.306 (2012).

Shell Fragment Wounds Claim

At his Board hearing, the Veteran testified that he has been treated for his shell fragment wounds at Camp Shelby, Fort McCoy, and Fort McAllister.  To date, the RO has not made any attempts to obtain these military medical records, and the records are not currently contained within the claims folder.  The United States Court of Appeals for Veterans Claims (Court) has determined that if all relevant military treatment records have not been obtained, that may be a breach of the duty to assist and grounds for remand.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).  Therefore, upon remand, the RO/AMC must make attempts to obtain these records, as they are pertinent to the Veteran's shell fragment wounds claim.

Second, the Veteran was afforded a VA examination and medical opinion in July 1989 to address the nature and etiology of his residuals of multiple shell fragment wounds.  Following a physical examination of the Veteran, the VA examiner determined that there does not appear to be a cause and effect relationship between the history of the multiple shrapnel wounds and the discrete lesions.  However, the Board finds this VA examination to be inadequate.  The examiner did not review the Veteran's claims file prior to providing his medical opinion.  The examiner also did not use the correct legal standard for establishing service connection (i.e., at least as likely as not).  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Another VA examination is necessary before a decision on the merits may be reached.  

Bilateral Hearing Loss Claim

The Veteran's last VA examination to assess the current severity of his service-connected bilateral hearing loss was in September 2008.  In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the evaluation.  The September 2008 VA examination did not address the functional effects the Veteran experiences as a result of his bilateral hearing loss - including, for example, in his day-to-day activity.  The September 2008 VA examination is also over four years old.  Thus, the Board finds that a new VA audiological examination is required to assess the current level of severity of the Veteran's service-connected bilateral hearing loss.  VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Left Shoulder Claim

At his Board hearing, the Veteran testified that he currently receives treatment for his left shoulder from three private medical providers.  The claims file does not contain these treatment records, and the RO has not made an attempt to obtain these records.  Upon Remand, the RO/AMC should obtain these private treatment records, as they are pertinent to the Veteran's claim.  See 38 U.S.C.A. 
§ 5103A(a)(1), (b)(1), (c)(1).

Second, the Veteran's last VA examination to assess the current severity of his service-connected left shoulder disability was in September 2008.  At that examination, the Veteran's ranges of motion for his left shoulder were normal.  Since that time, the Veteran has testified that he currently experiences limitation in his ranges of motion of his left shoulder, along with pain, difficulty with driving and employment, and muscle tightness.  Therefore, the Veteran's lay statements suggest a worsening of his service-connected disability.  Accordingly, the Board finds the September 2008 VA examination to be inadequate to assess the Veteran's current levels of severity, since this examination is over four years old.  A new VA examination is required to assess the current severity of the Veteran's service-connected disability.  VAOPGCPREC 11-95 (April 7, 1995).  

Finally, the most recent outpatient treatment records from the Jesse Brown VA Medical Center (VAMC) in Chicago, Illinois, and the VA Adam Benjamin Outpatient Clinic in Crownpoint, Indiana, are dated from August 2008.  On remand, all pertinent VA treatment records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving, 19 Vet. App. at 101-03.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a VCAA letter pertaining to his knee disorders claims, to include information regarding establishing aggravation of a pre-existing disorder under 38 U.S.C.A. §§ 1111, 1153 and 38 C.F.R. § 3.306.  Also, for his right shoulder claim, include VCAA notice regarding service connection on a secondary basis.  38 C.F.R. § 3.310.

2.  Obtain all pertinent STRs from the following sources:
	a)  Fort McCoy
	b)  Fort McAllister 
	c)  Camp Shelby

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Contact the Veteran to obtain the specific names and addresses of his private medical providers.  Following his release of the private treatment records, obtain and associate the Veteran's private treatment records, to include from the following sources:
	a)  Massage Therapy Clinic in Crownpoint, Indiana
	b)  Everest College
	c)  Private hospital in Great Lakes, Indiana

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  Obtain all pertinent VA outpatient treatment records from the Jesse Brown VAMC in Chicago, Illinois, and the VA Adam Benjamin Outpatient Clinic in Crownpoint, Indiana, since August 2008 that have not been secured for inclusion in the record.

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

5.  After obtaining the above records, schedule the Veteran for a VA audiological examination to ascertain the current severity of the his service-connected bilateral hearing loss.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Code 6100.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

In addition to objective test results, the examiner should fully describe the functional effects caused by the bilateral hearing loss in his day-to-day activities.  

6.  After obtaining the above records, schedule the Veteran for a VA joints examination in order to assist in evaluating the severity of his service-connected left shoulder disability.    

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Codes 5200-5203.  Specifically, the examiner should provide ranges of motion for the left shoulder and arm.  Document any anklyosis, malunion, dislocation, fibrous union, false flail joint, or flail shoulder.  The findings reported must be sufficiently complete to allow for rating.  All indicated tests and studies should be accomplished.  

The examiner should also evaluate whether there is any pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40 (2012), taking into account any part of the left shoulder that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

7.  After obtaining the above records, schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of his claimed residuals of multiple shell fragment wounds.  

The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

	a)  Does the Veteran have a current diagnosis 	pertaining to his claimed residuals of multiple shell 	fragment wounds?

b)  If so, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed residuals of multiple shell fragment wounds were incurred during any period of his active military service?  

Of note, the Veteran is competent to report the 1970 in-service rocket attack, his in-service symptoms, and his post-service symptoms.  Therefore, in forming his or her opinion, the VA examiner must ask the Veteran about his symptoms during his active military service and since his active military service.  The examiner must also comment upon and consider these lay statements in forming his or her medical opinion.  

8.  After obtaining the above records, schedule the Veteran for a VA examination with an appropriate expert to determine the etiology of his currently diagnosed osteoarthritis of the knees.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current bilateral knee disorder was incurred during his first period of active military service from July 1967 to February 1970?  The examiner should consider the August 1967 STR of a right knee condition, and the February 1970 military separation examination, which documented trick knees.

(b)  Did the Veteran clearly and unmistakably (i.e.,  undebatably) enter his second period of active military service from January 2004 to October 2005, with a pre-existing knee disorder?  The examiner should consider the February 1970 military separation examination, which documented trick knees, and the March 1987 Reserves STR, which documented a twisted left knee.

(i)  If yes, was the pre-existing knee disorder clearly and unmistakably (i.e., undebatably) not aggravated (i.e., did not increase in severity beyond the natural progression of the disease) by his second period of active military service from January 2004 to October 2005?  The examiner should consider the October 2005 in-service fall and the September 2005 VA military separation examination, which documented knee pain.

(ii)  If no, is it at least as likely as not that (a 50 percent probability or greater) that the Veteran's current bilateral knee disorder was incurred during his second period of active military service from January 2004 to October 2005?  The examiner should consider the October 2005 in-service fall and the September 2005 VA military separation examination, which documented knee pain.

Of note, the Veteran is competent to report his in-service and post-service symptoms.  Therefore, in forming his or her opinion, the VA examiner must ask the Veteran about his symptoms during his active military service and since his active military service.  The examiner must also comment upon and consider these lay statements in forming his or her medical opinion.  

9.  After obtaining the above records, schedule the Veteran for an appropriate VA examination to ascertain the etiology of his currently diagnosed right shoulder disorder.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  

The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed right shoulder disorder was incurred during his period of active duty for training?  The examiner should specifically consider and address the October 2005 document that notes the active duty training event of pulling of the shoulder after falling on his back.  

Did the Veteran clearly and unmistakably (i.e., undebatably) enter his second period of active military service from January 2004 to October 2005, with a pre-existing right shoulder disorder?  

(i)  If yes, was the pre-existing right shoulder disorder clearly and unmistakably not aggravated by his second period of active military service from January 2004 to October 2005?  

(ii)  If no, is it at least as likely as not that (a 50 percent probability or greater) that the Veteran's current right shoulder disorder was incurred during his second period of active military service from January 2004 to October 2005?  .

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed right shoulder disorder is proximately due to, caused by, or aggravated by his service-connected left shoulder disorder or low back disorder.  See 38 C.F.R. § 3.310.

Of note, the Veteran is competent to report his in-service and post-service symptoms.  Therefore, in forming his or her opinion, the VA examiner must ask the Veteran about his symptoms during his active military service and since his active military service.  The examiner must also comment upon and consider these lay statements in forming his or her medical opinion.  

10.  The Veteran is hereby notified that it is his responsibility to report for all of the examinations scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2012).

11.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


